DETAILED ACTION
This office action is in response to the communication received on 09/26/2022 concerning application no. 16/468,029 filed on 06/10/2019.
Claims 1-21, 43-44, 47, and 49-50 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 09/27/2022, with respect to “intra-cranial tissue” have been fully considered and are persuasive.  The 112(b) rejection of intra-cranial tissue has been withdrawn.
Note: Examiner has acknowledged argument. However, the reason for withdrawal of the rejection is due the claim being amended to recite “the starting model comprising a skull component and a soft tissue component”. Therefore, the soft tissue component is associated to the model and the intra-cranial tissue to be actual tissue of the subject.

Applicant’s arguments, see page 11, filed 09/27/2022, with respect to the 112(b) rejection of claim 19 have been fully considered and are persuasive.  The 112(b) rejection of claim 19 has been withdrawn.

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant states “Applicant respectfully reminds the Office that using a definite article before the first occurrence of a term may be proper under § 112. For example, because the vast majority of subjects have only a single skull, using the definite article before the first occurrence of “skull of a subject” is not indefinite.”
Examiner reminds Applicant that the remarks should address the rejections of the previous action, filed 04/26/2022. Furthermore, Applicant has amended “the skull” to “a skull” in the preamble of claim 1 thereby resolving the lack of antecedent basis issue of claim 1. Furthermore, Applicant appears to acknowledge by stating a “vast majority” of subjects have only one skull, there are instances where subjects can have multiple skulls. Examiner notes that conjoined twins is such an example where there may be a single subject with two skulls.1

Applicant’s arguments, see page 12, filed 09/27/2022, with respect to the 112(d) rejection of claims 43-44 have been fully considered and are persuasive.  The 112(d) rejection of claims 43-44 has been withdrawn.

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant, regarding the 112(d) argues “Claim 1 recites providing an ultrasound observed data set derived from a measurement but does not require an active step of performing the measurement or require an active step of generating the observed dataset. Claim 43 recites the active step of performing the measurement and thus further limits claim 1. Claim 44 recites the active step of generating the observed dataset and thus further limits claim 43.”
Examiner disagrees. Claim 1 establishes in step a), “providing an ultrasound observed data set derived from a measurement of one or more ultrasound waveforms”. Derivation of an observed data set is generation. This is done from “measurement of one or more ultrasound waveforms”. Furthermore, the claim 1 establishes in step a), “measurement of one or more ultrasound waveforms generated by at least one source of ultrasound energy detected by a plurality of receivers”.
Claim 44 establishes “A method according to claim 43, wherein step a) further comprises: j) generating the observed data set from the measurement in step i).” It should be noted that claim 43 depends on claim 1. The generation of the observed data set from the measurement is the same as the derivation of the data set based on the measurement of one or more ultrasound waveforms.

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Levy does not teach the generation of images based on the model. With regards to Shi, Applicant also argues that the ultrasound beam is not used for imaging and therefore does not meet the step a). Applicant argues that there is no motivation to combine as Shi is “unconcerned with imaging and the ultrasound measurement in Shi is instead used for correcting ultrasound emission or beamforming”. Furthermore, Applicant argues the combination of would destroy Levi’s functionality as Shi cannot be used to estimate the skull parameters in Levy and that Levy needs Levy’s imager 112.
Examiner disagrees. Applicant’s assertion that Levy does not teach imaging is incorrect as Applicant has noted in their own arguments that Levy has an imager 112. Furthermore, the Abstract of Levy teaches that the “computationally predicting aberrations of the ultrasound waves traveling through the anatomical regions by using the first values as input to a predictor that has been computationally trained to predict ultrasound aberrations based on values of the characteristics; and driving the transducer elements to compensate for the predicted aberrations”. That is, after the aberrations are determined, the transducer elements are adjusted. The imager 112 is noted to be an ultrasonography device as noted in Col. 9, lines 33-37. The purposing of adjusting after the aberrations are determined is so imaging of the ultrasound is improved as noted in Col. 9, lines 63-67. Therefore, Levy does teach imaging based on the model.
Examiner notes that Shi is used with regards to step a) and the claim does not mention ultrasound images. The claim mentions “ultrasound observed data set” and that can broadly encompass ultrasound data that is not generated into an image. Assuming, arguendo, step a) did recite an “image”, Shi is still relevant also teaches imaging. Applicant cited paragraphs 0046-0051 to argue that there is beamforming and no imaging. Examiner notes that paragraph 0051 explicitly states “In compensation (after the instant estimating procedure), correcting ultrasound for delivery from the other side, i.e., by means of the left-hand array 104, in the form of a therapeutic or imaging beam aims at tailoring the ultrasound to these characteristics”  (emphasis added). Contrary to Applicant’s allegations, the ultrasound beam can be an imaging beam. Furthermore, Shi notes throughout that ultrasound imaging is able to be performed. Abstract teaches that Shi’s teachings are regarding “transcranial imaging”. Shi even incorporates US Patent No. 6,623,432 to Powers et al. by reference that is entitled “Ultrasonic Diagnostic Imaging Transducer with Hexagonal Patches”. Assuming, arguendo, that Shi is only teaching beamforming for ultrasound as Applicant alleges, it is extremely well known that the purpose of beamforming in ultrasound is to generate an image.2 One with ordinary skill in the art would be able to utilize Ley’s teachings of imaging and Shi’s beamforming to generate and image as it is well known that used imaging is done based on soundwaves in the body.3
	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it has been explicitly mentioned in the prior action, filed 04/26/2022 and the instant action that the Abstract of Shi teaches that the ultrasound operation and the location of ultrasound transmission and reception would be improved with Shi’s teachings. Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved as noted by Shi’s Abstract. This is relevant as Shi is used to teach Applicant’s step a) of having an ultrasound generation from a source and the receiver on the opposing end.
	The references Levy and Shi are analogous as noted in the prior action, filed 04/26/2022 and the instant action as both references are regarding trans-cranial ultrasound imaging of a patient. That is both references are concerned about the patient’s head and both are using the same modality of ultrasound imaging. Furthermore, both of them are addressing the same issue. Shi’s Abstract notes “Ultrasound aberration, especially in transcranial imaging or therapy, is corrected by capturing the laterally two-dimensional nature of the aberration in the ultrasound being received” and Levy’s Abstract notes “computationally predicting aberrations of the ultrasound waves traveling through the anatomical regions”. So, in addition to them being concerned about the patient’s transcranial state and using ultrasound modality, they are both concerned about the affect of aberrations of ultrasound. 
In response to applicant's argument that Shi’s information about aberration caused by inhomogeneous medium replacing the imager, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, Examiner note’s that Applicant’s assumption that Levy’s imager is replaced with Shi misunderstands the rejection under Levy in view of Shi. Both teach ultrasound imaging. Both are concerned about the patient’s skull and brain. Both are concerned about ultrasound aberration. The incorporation of Shi is the placement of an ultrasound source and receivers on the opposing side. This is a teaching of placing probes with respect to the head as claimed by the Applicant. It would be obvious to one with ordinary skill in the art that the ultrasound imager of Levy can be arranged in a manner disclosed by Shi. 
Examiner maintains the rejection.

Drawings
The drawings were received on 09/26/2022.  These drawings are acceptable.

Claim Objections
Claims 1 and 43-44 are objected to because of the following informalities:  
Claim 1, lines 4-9, recites “a) providing an ultrasound observed data set derived from a measurement of one or more ultrasound waveforms generated by at least one source of ultrasound energy detected by a plurality of receivers located at an opposing side of a region within the an intra-cranial cavity of the subject with respect to the at least one source such that the receivers detect the ultrasound waveforms that have been transmitted through the skull and intra-cranial cavity, the observed data set comprising a plurality of observed data values”. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim. A possible amendment to provide clear and concise language is “a) providing an ultrasound observed data set derived from a measurement of one or more ultrasound waveforms generated by at least one source of ultrasound energy transmitted through the skull and an intra-cranial cavity and detected by a plurality of receivers, the at least one source being positioned on one side of the intra-cranial cavity and the receivers being located on an opposing side of a region within the intra-cranial cavity, the observed data set comprising a plurality of observed data values”
Claims 43-44, lines 2 and 4, and 3, recites “h)” and “i)” and “j)”. These should be amended to (a)(i) and (a)(ii) and (a)(iii) as they are sub-steps of step a) as established in the claim preamble.
Claim 43, line 1, recites “wherein step a) further comprises” should be amended to “wherein step a) comprises” as the following steps in the claim are defining step a) of claim 1.
Claim 44, lines 1-2, recites “wherein step a) further comprises” should be amended to “wherein step a) comprises” as the following steps in the claim are defining step a) of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 13-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is indefinite for the following reasons:
Lines 2-3, recite “experimental data or empirical data”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how both of these forms of data are different from one another. The definition of empirical evidence is “information acquired by observation or experimentation.” (Link: https://www.livescience.com/21456-empirical-evidence-a-definition.html). That is, empirical data, which is a form of evidence is data that is acquired by experimentation. The claims fail to distinguish these two forms of data. 
For purposes of examination, the Office is considering experimental data and empirical data to be referring to the same data.

Claim 13 is indefinite for the following reasons:
Lines 1-2, recite “one or more of the planes intersect with one another”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how, in the instance of one plane, it is able to intersect with another plane as the claim allows for a singular plane to be present.
For purposes of examination, the Office is considering there are multiple planes to be intersecting with one another.

Claim 14 is indefinite for the following reasons:
Lines 1, recite “one or more of the planes are substantially parallel and offset with respect to each other”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how one plane can be parallel and offset if only one plane is present as the claim allows for a singular plane to be present.
For purposes of examination, the Office is considering a plurality of planes are present.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 16-17, 43-44, 47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670).

Regarding claim 1, Levy teaches a method of generating image data of intra-cranial tissue using ultrasound energy that is transmitted across a head of a subject through a skull of the subject, the method comprising the steps of: 
b) providing at least one starting model for at least a portion of the head, the starting model comprising a skull component and a soft tissue component, the skull component comprising a plurality of model parameters representative of physical properties and morphology of the skull through which intra-cranial tissue is being imaged, and the soft tissue component comprising a plurality of parameters representative of physical properties of the intra-cranial tissue being imaged (Col. 11, lines 16-50, teaches that the acoustic intensity travelling through the patient skull is predicted with a suitable learning model and/or physical model. The model includes the features of the skulls and the intervening tissue located between the ultrasound elements and the target. Fig. 3a shows the target is beyond the patient skull and the distance between the ultrasound elements and the target encompass the intra-cranial tissue. The model is also taught with tissue characteristics. Col. 11, line 60, also teaches the model also includes the skull thickness and density. Col. 9, lines 32-40 teaches that imagers, using various kinds of modalities, can be used to acquire information of the target and surrounding regions and/or determine anatomical characteristics of the patient skull. Col. 9, lines 21-24 teaches that the target region is within the brain); 
c) generating a predicted data set comprising a plurality of predicted data values from the starting model (Col. 11, lines 16-50, teaches that the acoustic intensity in the target of the beam is predicted using the suitable learning model and/or physical model);   
d) comparing the observed and predicted data values to generate an updated model of at least one physical property within at least the region of the intra-cranial cavity (Col. 13, lines 4-42, teaches measured aberrations are mapped to the skull features and the training set is updated. Col. 24, lines 28-36, teaches that the skull information of the patient is compared to the skull information on the training patches); and 
e) using the updated model to image the region of the intra-cranial cranial cavity to identify tissue composition or morphology within the intra-cranial cavity (Col. 13, lines 4-42, teaches measured aberrations are mapped to the skull features and the training set is updated. Col. 24, lines 28-36, teaches that the skull information of the patient is compared to the skull information on the training patches. Col. 25, lines 29-44, teaches that the actual data is compared to the skull training set and is used to train the model to affect the prediction quality. Col. 24, lines 25-28, teaches the skull information is used to identify targets and characterize them. Abstract teaches that the anatomical regions through which ultrasound travels are measured. Col. 9, lines 32-40 teaches that imagers, using various kinds of modalities, can be used to acquire information of the target and surrounding regions and/or determine anatomical characteristics of the patient skull. Col. 9, lines 21-24 teaches that the target region is within the brain. Abstract teaches that the driving of ultrasound elements is done based on the predictions).  
	However, Levy is silent regarding a method of generating image data of intra-cranial tissue using ultrasound energy that is transmitted across a head of a subject through a skull of the subject, the method comprising the steps of:
a) providing an ultrasound observed data set derived from a measurement of one or more ultrasound waveforms generated by at least one source of ultrasound energy detected by a plurality of receivers located at an opposing side of a region within an intra-cranial cavity of the subject with respect to the at least one source such that the receivers detect the ultrasound waveforms that have been transmitted through the skull and intra-cranial cavity, the observed data set comprising a plurality of observed data values.
In an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method of generating image data of intra-cranial tissue using ultrasound energy that is transmitted across a head of a subject through a skull of the subject, the method comprising the steps of:
a) providing an ultrasound observed data set derived from a measurement of one or more ultrasound waveforms generated by at least one source of ultrasound energy (Paragraph 0047 teaches that ultrasound beam 164 is transmitted. This can be through a point source or a combination of patches. The beam passes through the medium 168 and the temporal bones 172 and 176 before arriving to the array 104. The temporal bone can be skull bone. Paragraph 0047 teaches that this is done for transcranial imaging of a subject. Paragraph 0051 teaches that the beam can be an imaging beam), detected by a plurality of receivers located at an opposing side of a region within an intra-cranial cavity of the subject with respect to the at least one source such that the receivers detect the ultrasound waveforms that have been transmitted through the skull and intra-cranial cavity, the observed data set comprising a plurality of observed data values (Abstract teaches that the array 104 is a 2D array and Fig. 1 shows it on the opposing side of the medium 168 that is within the bones 172 and 176 and opposite to the ultrasound array 108. Paragraph 0047 teaches that this is done for transcranial imaging of a subject. Paragraph 0051 teaches that the beam can be an imaging beam);
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of transmitting ultrasound through a skull and tissue to a plurality of detectors. This combination can utilize the sound wave data that is used for imaging in Shi to assist in model modification in Levy as it is well-known that ultrasound imaging is the generation of images based on soundwaves inside the body4. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi). 

Regarding claim 2, modified Levy teaches the method in claim 1, as discussed above.
	Levy further teaches a method, wherein step b) comprises: f) acquiring subject data relating to the subject, and providing at least the skull component of the starting model based on the acquired subject data (Col. 12, lines 6-20, teach that the input can be images with skull features that are used to train the model).  
Alternatively, in an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method, wherein step b) comprises: f) acquiring subject data relating to the subject, and providing at least the skull component of the starting model based on the acquired subject data (Abstract teaches that aberration maps are generated based on the receive transducer aberration estimates. Paragraph 0047 teaches that ultrasound beam 164 is transmitted. This can be through a point source or a combination of patches. The beam passes through the medium 168 and the temporal bones 172 and 176 before arriving to the array 104. The temporal bone can be skull bone).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of making a model with acquired subject data. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi).

Regarding claim 3, modified Levy teaches the method in claim 2, as discussed above.
	Levy further teaches a method, wherein the acquired subject data are experimental data or empirical data relating to the subject (Col. 12, lines 6-20, teach that the input can be images with skull features that are used to train the model. Col. 12, lines 25-29, teach that the skull feature includes structure, shape, density, and thickness information).  
	Alternatively, in an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method, wherein the acquired subject data are experimental data or empirical data relating to the subject (Paragraph 0076 teaches that the ultrasound pressure information is sinusoidal. Paragraph 0075 teaches that the maps are mathematical arrays).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of subject data that is empirical. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi). 

Regarding claim 4, modified Levy teaches the method in claim 3, as discussed above.
	However, Levy is silent regarding a method, wherein the skull component is selected from a group of predetermined skull components based on the acquired subject data.
	In an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method, wherein the skull component is selected from a group of predetermined skull components based on the acquired subject data (Abstract teaches that aberration maps are generated based on the receive transducer aberration estimates. Paragraph 0047 teaches that ultrasound beam 164 is transmitted. This can be through a point source or a combination of patches. The beam passes through the medium 168 and the temporal bones 172 and 176 before arriving to the array 104. The temporal bone can be skull bone. Paragraph 0072 teaches that the maps are phase delay maps, amplitude maps, and distortion maps. Paragraph 0088 teaches that the maps are based on signals related to skull information).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of a group skull components. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi). 

Regarding claim 8, modified Levy teaches the method in claim 3, as discussed above.
	Levy further teaches a method, wherein step b) further comprises: g) processing at least a part of the observed data set to generate or adjust at least the plurality of model parameters of the skull component of the starting model (Col. 13, lines 4-42, teaches measured aberrations are mapped to the skull features and the training set is updated. Col. 24, lines 28-36, teaches that the skull information of the patient is compared to the skull information on the training patches. Col. 25, lines 29-44, teaches that the actual data is compared to the skull training set and is used to train the model to affect the prediction quality. Col. 24, lines 25-28, teaches the skull information is used to identify targets and characterize them. Abstract teaches that the anatomical regions through which ultrasound travels are measured).  

Regarding claim 9, modified Levy teaches the method in claim 1, as discussed above.
	However, Levy is silent regarding a method, wherein the ultrasound data set is derived from a measurement of ultrasound waveforms generated by a plurality of sources of ultrasound energy including the at least one source of ultrasound energy, the ultrasound energy being detected by a-the plurality of receivers, wherein the sources and receivers are located such that the receivers detect transmitted ultrasound waveforms from the sources which have been transmitted through the skull and intra-cranial cavity or reflected ultrasound waveforms that have been reflected by inner or outer boundaries of the skull.
	In an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method, wherein the ultrasound data set is derived from a measurement of ultrasound waveforms generated by a plurality of sources of ultrasound energy including the at least one source of ultrasound energy, the ultrasound energy being detected by a-the plurality of receivers, wherein the sources and receivers are located such that the receivers detect transmitted ultrasound waveforms from the sources which have been transmitted through the skull and intra-cranial cavity or reflected ultrasound waveforms that have been reflected by inner or outer boundaries of the skull (Paragraph 0047 teaches that ultrasound beam 164 is transmitted. This can be through a point source or a combination of patches. The beam passes through the medium 168 and the temporal bones 172 and 176 before arriving to the array 104. The temporal bone can be skull bone. Paragraph 0005 teaches that the human skull is considered for ultrasound imaging. Paragraph 0007 teaches that the transducers are located outside the skull and transmitted inside the skull bone. Paragraph 0048 teaches that the aperture can be larger than a point source. Fig. 1 shows the ultrasound transmission is through and between the skull).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of ultrasound transmission with multiple sources that are transmitted through the skull. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi). 

Regarding claim 10, modified Levy teaches the method in claim 9, as discussed above.
	Levy further teaches a method, wherein at least the reflected waveforms of the observed data set are used to recover a numerical model of a geometry of at least a part of the skull, at least a part of the skull component of the starting model provided in step b) being derived from the numerical model (Col. 11, lines 16-50, teaches that the acoustic intensity travelling through the patient skull is predicted with a suitable learning model and/or physical model. The model includes the features of the skulls and the intervening tissue located between the ultrasound elements and the target. Fig. 3a shows the target is beyond the patient skull and the distance between the ultrasound elements and the target encompass the intra-cranial tissue. The model is also taught with tissue characteristics. Col. 11, line 60, also teaches the model also includes the skull thickness and density. Col. 12, lines 6-20, teach that the input can be images with skull features that are used to train the model. Col. 12, lines 25-29, teach that the skull feature includes structure, shape, density, and thickness information).

Regarding claim 11, modified Levy teaches the method in claim 10, as discussed above.
	Levy further teaches a method, wherein, the transmitted waveforms of the said observed dataset are further used in order to recover a-the numerical model of at least one physical property within at least a-the region of the intra- cranial cavity, and wherein the ultrasound data set is determined by analyzing both reflected and transmitted waveforms in order to recover at least one physical property of the skull- by comparison of the observed reflected and transmitted waveforms with predicted waveforms that have been simulated numerically or generated experimentally using at least one numerical or physical or in vivo predicted model for which the geometry and property or properties are known or can be approximated (Col. 11, lines 16-50, teaches that the acoustic intensity travelling through the patient skull is predicted with a suitable learning model and/or physical model. The model includes the features of the skulls and the intervening tissue located between the ultrasound elements and the target. Fig. 3a shows the target is beyond the patient skull and the distance between the ultrasound elements and the target encompass the intra-cranial tissue. The model is also taught with tissue characteristics. Col. 11, line 60, also teaches the model also includes the skull thickness and density. Col. 12, lines 6-20, teach that the input can be images with skull features that are used to train the model. Col. 12, lines 25-29, teach that the skull feature includes structure, shape, density, and thickness information. Col. 3, lines 20-24, teaches that the images of the regions are based on acoustic reflections).  

Regarding claim 16, modified Levy teaches the method in claim 1, as discussed above.
	Levy further teaches a method, wherein one or more ultrasound sources emit ultrasound energy having one or more frequencies in the region of 50 kHz to 5 MHz (Col. 9, lines 57-67 and Col. 10, line 1, teach that the ultrasound transmission can be between 0.1 MHz to 10 MHz).  

Regarding claim 17, modified Levy teaches the method in claim 16, as discussed above.
	However, Levy is silent regarding a method, wherein the one or more ultrasound sources emit ultrasound energy having a finite bandwidth.
	In an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method, wherein the one or more ultrasound sources emit ultrasound energy having a finite bandwidth (Paragraph 0095 teaches that the ultrasound waves are within a controlled bandwidth).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of finite bandwidths. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi). 

Regarding claim 43, modified Levy teaches the method in claim 1, as discussed above.
	Levy further teaches a method, wherein step a) further comprises: 
h) utilizing at least one source of ultrasound energy to generate one or more ultrasound waveforms (Col. 9, lines 57-67 and Col. 10, line 1, teach that the ultrasound transmission can be between 0.1 MHz to 10 MHz with an ultrasound probe).
However, Levy is silent regarding a method, wherein step a) further comprises: 
i) performing the measurement of said one or more ultrasound waveforms utilizing the plurality of receivers.
In an analogous imaging field of endeavor, regarding trans-cranial ultrasound imaging of a patient, Shi teaches a method, wherein step a) further comprises: 
i) performing the measurement of said one or more ultrasound waveforms utilizing the plurality of receivers (Paragraph 0047 teaches that ultrasound beam 164 is transmitted. This can be through a point source or a combination of patches. The beam passes through the medium 168 and the temporal bones 172 and 176 before arriving to the array 104. The temporal bone can be skull. Abstract teaches that the array 104 is a 2D array and Fig. 1 shows it on the opposing side of the medium 168 that is within the bones 172 and 176 and opposite to the ultrasound array 108. Paragraph 0047 teaches that this is done for transcranial imaging of a subject).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy with Shi’s teaching of ultrasound measurement with plurality or receivers and at least one source. This modified method would provide the user with improved ultrasound operation and allow for the improvement of the location of ultrasound transmission and reception (Abstract of Shi). Furthermore, the beam placement visualization, intensity, and beam shape of the ultrasound system can also be improved (Abstract of Shi). 

Regarding claim 44, modified Levy teaches the method in claim 43, as discussed above.
	Levy further teaches a method, wherein step a) further comprises: 
j) generating the observed data set from the measurement in step i) (Col. 3, lines 20-24, teaches that the measurements includes data that is based on ultrasound images and ultrasound reflection and spectral activities).  

Regarding claim 47, modified Levy teaches the method in claim 1, as discussed above.
	Levy further teaches a computer system comprising a processing device configured to perform a method (Col. 27, lines 10-35, teaches a computer system with a combination of hardware and software is used to execute the described functions). 

Regarding claim 49, modified Levy teaches the method in claim 1, as discussed above.
Levy further teaches a non-transitory computer readable medium comprising instructions configured when executed to perform the method (Col. 27, lines 10-35, teaches a computer system with a combination of hardware and software is used to execute the described functions. This includes a floppy disk, hard disk, optical disk, CD-ROM for data storage and holding software). 

Regarding claim 50, modified Levy teaches the computer readable medium in claim 49, as discussed above.
	Levy further teaches a computer system comprising: a processing device, a storage device and the non-transitory computer readable medium (Col. 27, lines 10-35, teaches a computer system with a combination of hardware and software is used to execute the described functions. This includes a floppy disk, hard disk, optical disk, CD-ROM for data storage and holding software).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670) further in view of further in view of Mah (PGPUB No. US 2017/0018084).

Regarding claim 5, modified Levy teaches the method in claim 4, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the skull component is selected from the group of predetermined skull components based at least in part upon a matching process between at least a part of the observed data set and a group of starting predicted data sets generated from the group of the predetermined skull components.
	In an analogous imaging field of endeavor, regarding the observation of skull components in an ultrasound modality, Mah teaches a method, wherein the skull component is selected from the group of predetermined skull components based at least in part upon a matching process between at least a part of the observed data set and a group of starting predicted data sets generated from the group of the predetermined skull components (Paragraph 0042 teaches that the processor compares the skull of the unknown subject to a plurality of skeletal data sets. This is done by matching the soft tissue profile and the cephalometric characteristics of the skull. Paragraph 0007 teaches that the comparison is done the determine which dataset of the plurality is closest to the unknown subject’s skull).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Mah’s teaching of a skull component from a group based on matching observed data to the group. This modified method would provide the user with improved approximations with a skull (Paragraph 0038 of Mah). Furthermore, the comparison to the database allows for better result production (Paragraph 0077 of Mah).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670) further in view of Jones et al. ("Comparison of analytical and numerical approaches for CT-based aberration correction in transcranial passive  acoustic imaging", 25 November 2015, Physics in Medicine & Biology, pages 23-36).

Regarding claim 6, modified Levy teaches the method in claim 1, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the skull components of the starting model generated from measured experimental data.
	In an analogous imaging field of endeavor, regarding skull component modeling with a medical imaging modality, Jones teaches a method, wherein the skull components of the starting model generated from measured experimental data (Paragraph 2 of page 26 teaches that the skull correction terms are spatially dependent values. Table 1 shows the spatial and dimension measurements of the 4 skulls are taken).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Jones’s teaching of determination of skull components based on experimental data. This modified method would provide the user with accurate modeling trans-skull propagation (Abstract of Jones). Furthermore, the aberration correction that is facilitated by the modeling allows for tight, accurate focusing is desired to reduce off-target effects, as well as for imaging purposes in order to improve spatial resolution and overall image quality (Introduction of Jones).

Regarding claim 7, modified Levy teaches the method in claim 6, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the skull component of the starting model is generated based on experimental data from one or more of the following: reflection ultrasound; low-frequency transmitted ultrasound; X-ray computed tomography; shear sensors attached to the head of the subject; laser measurement of the head of the subject; or physical measurement of the head of the subject.
	In an analogous imaging field of endeavor, regarding skull component modeling with a medical imaging modality, Jones teaches a method, wherein the skull component of the starting model is generated based on experimental data from one or more of the following: reflection ultrasound; low-frequency transmitted ultrasound; X-ray computed tomography; shear sensors attached to the head of the subject; laser measurement of the head of the subject; or physical measurement of the head of the subject (Paragraph 2 of page 26 teaches that the skull correction terms are spatially dependent values. Table 1 shows the spatial and dimension measurements of the 4 skulls are taken. Paragraph 1 of page 25 teaches that the skullcaps are based on CT images).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Jones’s teaching of determination of skull components based on experimental data that is physical and the use of CT. This modified method would provide the user with accurate modeling trans-skull propagation (Abstract of Jones). Furthermore, the aberration correction that is facilitated by the modeling allows for tight, accurate focusing is desired to reduce off-target effects, as well as for imaging purposes in order to improve spatial resolution and overall image quality (Introduction of Jones).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670) further in view of Ivancevich et al. ("Phase-Aberration Correction with a 3-D Ultrasound Scanner: Feasibility Study", August 2006, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 53, No. 8, pages 1432-1439).

Regarding claim 12, modified Levy teaches the method in claim 1, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the observed data set comprises a plurality of measurements of one or more ultrasound waveforms generated by at least one source of ultrasound energy, wherein each measurement is taken in a plane.  
	In an analogous imaging field of endeavor, regarding multiple ultrasound transmissions with aberration correction in transcranial ultrasound, Ivancevich teaches a method, wherein the observed data set comprises a plurality of measurements of one or more ultrasound waveforms generated by at least one source of ultrasound energy, wherein each measurement is taken in a plane (Fig. 1 shows the ultrasound array is able to image with two orthogonal B-scans and two oblique C-scans. Both forms of scans are shown to be planar. Paragraph 1 of the “Volumetrics Scanner System and Transducer” teaches that the images are planes).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Ivancevich’s teaching of a plurality of measurements are one or more waveforms that are planar. This modified method would provide a user with focusing in azimuth and elevation dimensions and enable better estimation of aberration profiles (Introduction of Ivancevich). Furthermore, image quality is improved for adaptive imaging (Conclusion of Ivancevich).

Regarding claim 13, modified Levy teaches the method in claim 12, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein one or more of the planes intersect with one another.
	In an analogous imaging field of endeavor, regarding multiple ultrasound transmissions with aberration correction in transcranial ultrasound, Ivancevich teaches a method, wherein one or more of the planes intersect with one another (Paragraph 1 of the “Volumetrics Scanner System and Transducer” teaches that the images are planes. Fig. 1 description teaches that the B-scans are orthogonal. And the Fig. 1 shows the B scans to be perpendicular to the C scans as well).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Ivancevich’s teaching of intersecting planes. This modified method would provide a user with focusing in azimuth and elevation dimensions and enable better estimation of aberration profiles (Introduction of Ivancevich). Furthermore, image quality is improved for adaptive imaging (Conclusion of Ivancevich).

Regarding claim 14, modified Levy teaches the method in claim 12, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein one or more of the planes are substantially parallel and offset with respect to each other.
	In an analogous imaging field of endeavor, regarding multiple ultrasound transmissions with aberration correction in transcranial ultrasound, Ivancevich teaches a method, wherein one or more of the planes are substantially parallel and offset with respect to each other (Paragraph 1 of the “Volumetrics Scanner System and Transducer” teaches that the images are planes. Fig. 1 description teaches that the C scans are oblique and the Fig. 1 shows the C scans to be parallel and offset from on another).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Ivancevich’s teaching of parallel and offset planes. This modified method would provide a user with focusing in azimuth and elevation dimensions and enable better estimation of aberration profiles (Introduction of Ivancevich). Furthermore, image quality is improved for adaptive imaging (Conclusion of Ivancevich).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670) further in view of further in view of Marsac et al. ("MR-guided adaptive focusing of therapeutic ultrasound beams in the human head", February 2012, American Association of Physicists in Medicine, pages 1141-1149).

Regarding claim 15, modified Levy teaches the method in claim 1, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein at least a portion of the said observed waveforms and one or more predicted waveforms differ in phase by more than half a cycle at the lowest frequency present in the said observed dataset.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging in a non-invasive procedure, Marsac teaches a method, wherein at least a portion of the said observed waveforms and one or more predicted waveforms differ in phase by more than half a cycle at the lowest frequency present in the said observed dataset (Paragraph 3 of the Calf brain experiment using virtual aberration section teaches that the skull aberration phases are plotted on the ultrasound emissions. The Fig. 3a shows the elements with radians of -3. That is -171.887 degrees and is in the third quadrant. That is, the thirds and fourth quadrants are more than half a cycle which is 180 degree. Paragraph 1 of the High power therapeutic system section teaches the elements function at 1 MHz).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Marsac’s teaching of a phase difference of more than a cycle. This modified method would provide the user with accurate and direct phase aberration correction (Introduction of Marsac). Furthermore, the modification allows for adaptive and optimal focusing before treatment (Introduction of Marsac). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670) further in view of further in view of Pires De Vasconcelos (PGPUB No. US 2016/0327668)

Regarding claim 18, modified Levy teaches the method in claim 1, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein step d) is performed using full waveform inversion analysis.  
	In an analogous imaging field of endeavor, regarding ultrasound modeling and data collection, Pires De Vasconcelos teaches a method, wherein step d) is performed using full waveform inversion analysis (Paragraph 0004 teaches that the method and system is able to operate in a medical diagnosis and treatment environment. Paragraph 0009 teaches that the inversions are able to be performed in medical acquisition and imaging systems. Paragraph 00050 teaches that the inversion method can be a full-waveform inversion method. Paragraph 0057 teaches that the full-waveform inversion can be used in determining errors in models). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Pires De Vasconcelos’s teaching of full waveform inversion analysis. This modified method would allow the user to measure and determine inaccuracy in a model (Abstract of Pires De Vasconcelos). Furthermore, the quality of data and models will be improved (Paragraph 0004 of Pires De Vasconcelos).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable Levy et al. (US Patent No. 11,291,430) in view of Shi et al. (PGPUB No. US 2012/0165670) further in view of Vyas et al. ("Predicting variation in subject thermal response during transcranial magnetic resonance guided focused ultrasound surgery: Comparison in seventeen subject datasets", 24 August 2016, American Association of Physicists in Medicine, pages 5170-5180).

Regarding claim 19, modified Levy teaches the method in claim 1, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the skull component of the starting model comprises elements having an acoustic velocity in excess of 2300 m/s.  
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging and modeling, Vyas teaches a method, wherein the skull component of the starting model comprises elements having an acoustic velocity in excess of 2300 m/s (Fig. 3b shows a subject skull with the skull shown in white. The legend of shows the white is marked in 2800 m/s region. Methods section of the Abstract teaches that the CT images are used in the creation of tissue acoustic models).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Vyas’s teaching of acoustic velocity that is 2300 m/s in the skull. This modified method would provide the user with accurate phase correction (Discussion of Vyas). Furthermore, the experimental responses can be validated and compared (Purpose of Vyas).

Regarding claim 20, modified Levy teaches the method in claim 1, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the soft tissue component of the starting model comprises elements having an acoustic velocity within a range of 700 to 2300 m/s.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging and modeling, Vyas teaches a method, wherein the soft tissue component of the starting model comprises elements having an acoustic velocity within a range of 700 to 2300 m/s (Fig. 3b shows the tissue within the skull to be in black. The legend shows that the black parts of the image are 1600 m/s. Methods section of the Abstract teaches that the CT images are used in the creation of tissue acoustic models).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Vyas’s teaching of tissue with velocity of 1600 m/s. This modified method would provide the user with accurate phase correction (Discussion of Vyas). Furthermore, the experimental responses can be validated and compared (Purpose of Vyas).

Regarding claim 21, modified Levy teaches the method in claim 20, as discussed above.
	However, the combination of Levy and Shi is silent regarding a method, wherein the soft tissue component of the starting model comprises elements having an acoustic velocity within a range of 1400 - 1750 m/s.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging and modeling, Vyas teaches a method, wherein the soft tissue component of the starting model comprises elements having an acoustic velocity within a range of 1400 - 1750 m/s (Fig. 3b shows the tissue within the skull to be in black. The legend shows that the black parts of the image are 1600 m/s. Methods section of the Abstract teaches that the CT images are used in the creation of tissue acoustic models).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Levy and Shi with Vyas’s teaching of tissue with velocity of 1600 m/s. This modified method would provide the user with accurate phase correction (Discussion of Vyas). Furthermore, the experimental responses can be validated and compared (Purpose of Vyas).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hynynen et al. (PGPUB No. US 2018/0177491): Teaches the generation of a model that is used to control the transmission of ultrasound in following imaging tasks.
Alleman et al. (PGPUB No. US 2012/0083717): Teaches the generation of ultrasound data that is based on transmission and reception of ultrasound on opposing ends of the patient’s head.
Vitek et al. (PGPUB No. US 2011/0270136): Generation of a model that is then adjusted based on the following ultrasound transmission that is then continuously updated until the desired quality is met.
Harada (PGPUB No. US 2008/0021335): Teaches the transmission and collection of ultrasound on opposing ends of a target.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793      


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Link: https://www.mayoclinic.org/diseases-conditions/conjoined-twins/symptoms-causes/syc-20353910#:~:text=Conjoined%20twins%20are%20two%20babies,the%20chest%2C%20abdomen%20or%20pelvis.
        2 Beamforming is a common signal processing technique used to create directional or spatial selectivity of signals sent to or received from an array of sensors or antennae. These arrays can be found in many different devices that transmit and receive either electromagnetic or acoustic waves. Thus, beamforming is employed in such varied applications as radio-astronomy, radar, wireless communications, sonar, seismography, and medical and industrial ultrasound. Ultrasound beamforming is unique among these various applications. In order to achieve high-quality ultrasonic images, received beams must be focused dynamically, and the aperture of the array must be amplitude-weighted (apodized) dynamically as well. (Beamforming in medical ultrasound. Link: https://www.electronicproducts.com/beamforming-in-medical-ultrasound/)
        3 Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body (Description of ultrasound. Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging#:~:text=Ultrasound%20imaging%20(sonography)%20uses%20high,flowing%20through%20the%20blood%20vessels.)
        4 FDA description of ultrasound imaging: Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body
        (Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging#:~:text=Ultrasound%20imaging%20(sonography)%20uses%20high,flowing%20through%20the%20blood%20vessels.)